Citation Nr: 0836234	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  06-28 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected right shoulder strain, currently evaluated 
10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected right ankle strain, currently evaluated 10 
percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected left knee disability, currently evaluated 
10 percent disabling.

4.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim of entitlement to service 
connection for a low back disorder.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for a skin disorder.

7.  Entitlement to service connection for allergies.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from September 4, 1975 to December 19, 1975; and from March 
8, 1977 to September 28, 1977.

The veteran was initially denied service connection for a low 
back disorder in a February 1980 rating decision, which he 
did not appeal.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (the RO) which granted service 
connection for right shoulder strain and right ankle strain, 
assigning each a 
10 percent disability rating; and granting service connection 
for left knee strain, assigning at noncompensable (zero 
percent) disability rating.  The RO also denied service 
connection for a skin disorder, bilateral hearing loss and 
allergies; and determined new and material evidence had not 
been submitted which was sufficient to reopen the previously-
denied low back claim.  

In an August 2008 supplemental statement of the case (SSOC), 
the RO increased the rating assigned service-connected left 
knee strain to 10 percent disabling.  
The veteran has indicated continued dissatisfaction with the 
rating assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
[when a veteran is not granted the maximum benefit allowable 
under the VA Schedule for Rating Disabilities, the pending 
appeal as to that issue is not abrogated].  

In June 2008 the veteran presented sworn testimony during a 
personal hearing in Washington, D.C. which was chaired by the 
undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the veteran's VA claims folder.  At 
that time the veteran, through his representative, submitted 
evidence directly to the Board, along with a written and oral 
waiver of consideration of such evidence by the agency of 
original jurisdiction.  See the June 2008 hearing transcript, 
page 3; see also 38 C.F.R. § 20.1304 (2008).

Remanded issues

The issues of entitlement to service connection for a skin 
disorder and allergies are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.

Referred issue

At his June 2008 hearing, the veteran testified that he was 
unable to work due to his service-connected disabilities.  
See the June 2008 hearing transcript, pages 5-6. Accordingly, 
it appears that the veteran has made an informal claim of 
entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).  
See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).
To the Board's knowledge, the RO has yet to adjudicate that 
issue.  That matter is referred to the Board for appropriate 
action.



Issues not on appeal

During the June 2008 hearing, the veteran indicated that he 
no longer wished to pursue his appeal as to the issues of 
entitlement to an increased disability rating for service-
connected tinnitus and entitlement to service connection for 
chest pains.  See the June 2008 hearing transcript, page 2.  
Those issues, accordingly, are no longer on appeal and are 
not before the Board.  See 38 C.F.R. § 20.204 (2008).

In October 2007, the veteran filed a notice of disagreement 
as to the effective date assigned for the 10 percent 
disability rating for his service-connected left knee strain, 
April 18, 2007.  The filing of a notice of disagreement 
places a claim in appellate status.  The failure to issue a 
statement of the case (SOC) in such a circumstance renders a 
claim procedurally defective and necessitates a remand.  
See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2007); see also 
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 
(1996).  However, as will be detailed further below, the 
Board is awarding the veteran's 10 percent rating back to the 
date of his claim on May 6, 2005.  This completely satisfies 
the veteran's claim for an earlier effective date for the 10 
percent rating and renders the need for issuance of a SOC 
moot.


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's right shoulder strain is manifested by 
complaints of pain and limited motion.  

2.  The medical and other evidence of record indicates that 
the veteran's right ankle strain is manifested by complaints 
of pain and limited motion.  

3.  The medical and other evidence of record indicates that 
the veteran's left knee disability is manifested by 
complaints of pain and limited motion, as well as x-ray 
evidence of arthritis.  

4.  In an unappealed February 1980 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for a low back disorder.

5.  The evidence associated with the claims folder subsequent 
to the February 1980 RO rating decision is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and does not raise a reasonable 
possibility of substantiating the claim.  

6.  The competent medical evidence of record does not support 
a finding that bilateral hearing loss is currently present.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an increased disability 
rating for the service-connected right shoulder strain have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2007).

2.  The criteria for assignment of an increased disability 
rating for the service-connected right ankle strain have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2007).

3.  The criteria for assignment of an increased disability 
rating for the service-connected left knee disability have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5260 (2007).

4.  The February 1980 RO decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2007).

5.  Since the February 1980 RO decision, new and material 
evidence has not been received which is sufficient to reopen 
the claim of entitlement to service connection for a low back 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

6.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated by active military service and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks increased disability ratings for his 
service-connected right shoulder, right ankle and left knee 
disabilities.  In addition, he seeks service connection for 
bilateral hearing loss and a low back disorder.  Implicit in 
his low back claim is the contention that new and material 
evidence sufficient to reopen the previously-denied claim has 
been received. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
The Board will then render a decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

For claims to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify currently applies to the 
issues on appeal; the standard of review and duty to assist 
do not apply to the claim for a low back disorder unless it 
is reopened.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

The Board observes that the veteran was informed of the 
relevant law and regulations pertaining to his claims in a 
letter from the RO dated June 30, 2005 which specifically 
detailed the evidentiary requirements for service connection, 
including evidence of "a relationship between your current 
disability and an injury, disease, or event in military 
service."  See the June 30, 2005 letter, page 5.  The 
relevant law and regulations pertaining to his increased 
rating claims were detailed in a subsequent letter from the 
RO dated September 12, 2006, including the necessity of 
evidence "that your service-connected condition has gotten 
worse."  See the September 12, 2006 letter, page 6.

With respect to notice to the veteran regarding new and 
material evidence, the June 2005 VCAA letter stated that 
"you were previously denied service connection for low back 
pain.  You were notified of this decision on March 6, 1980.  
The appeal period for that decision has expired and the 
decision is now final.  In order for us to reopen your claim, 
we need new and material evidence."  The letter notified the 
veteran that evidence sufficient to reopen the veteran's 
previously denied claim must be "new and material," closely 
mirroring the regulatory language of 38 C.F.R. § 3.156(a).  
Moreover, the June 2005 letter informed the veteran as to the 
reason his claim was previously denied: "Your claim was 
previously denied because it was not occurred in nor 
aggravated by service.  Therefore the evidence you submit 
must relate to this fact."  As such, the veteran was 
adequately advised of the bases for the previous denial to 
determine what evidence would be new and material to reopen 
the low back claim.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
June 2005 and September 2006 VCAA letters.  Specifically, the 
veteran was advised in the letters that VA would obtain all 
evidence kept by the VA and any other Federal agency, 
including VA facilities and service medical records.  The 
June 2005 letter specifically indicated that the veteran's 
service medical records as well as records from the VA 
Medical Center (VAMC) in Salisbury had been received.  He was 
also informed in both letters that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records that the he identified.  Included with the letters 
were copies of VA Form 21- 4142, Authorization and Consent to 
Release Information, and the letters asked that the veteran 
complete this release so that VA could obtain these records 
on his behalf.  The VCAA letters also informed the veteran 
that for records he wished for VA to obtain on his behalf he 
must provide enough information about the records so that VA 
can request them from the person or agency that has them.  

The veteran was specifically notified to describe or submit 
any additional evidence which he thought would support his 
claims.  "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  See the June 30, 2005 
letter at page 2 and the September 12, 2006 letter at page 2.  
This request complies with the "give us everything you've 
got" requirement contained in 38 C.F.R. § 3.159 (b) in that 
the RO informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).]

Finally, there have been two significant decisions of the 
United States Court of Appeals for Veterans Claims (the 
Court) concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the veteran 
was provided notice as to elements (2) and (3) as detailed 
above.  Additionally, the veteran received notice as to 
elements (4) and (5), degree of disability and effective 
date, in the September 2006 letter from the RO.  

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores at 43-44.

The Board observes that the veteran was not informed of the 
relevant law and regulations pertaining to his increased 
rating claims as contemplated in the recent Vazquez decision.  
However, the essential fairness of the adjudication was not 
affected because the veteran had actual knowledge of what was 
necessary to substantiate these claims.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The veteran has 
submitted argument which specifically referenced symptoms 
listed under the Diagnostic Codes utilized in rating his 
claims and made specific argument as to how his disabilities 
had increased in severity and the effect that increase had on 
his employment and daily life.  See, e.g., his August 17, 
2006 substantive appeal.  Moreover, both the veteran and his 
representative discussed reasons why they believe that the 
veteran met the evidentiary burdens necessary to allow for 
the grant of his increased rating claims during the June 2008 
hearing.  It is therefore clear that the veteran was aware of 
the applicable schedular standards.  

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice to include as 
contemplated by the Court in Vazquez-Flores.

In any event, the Board notes that with respect to appeals of 
initially assigned disability ratings such as the instant 
case, the additional notice requirements recently set forth 
in Vazquez-Flores do not apply.  Specifically, once service 
connection has been granted, VA's VCAA notice obligations are 
fully satisfied and any defect in the notice is not 
prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see 
also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 
2008) [where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements].  

The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claims, which was by 
rating decision dated in December 2005.  The Board is of 
course aware of the Court's decision in Pelegrini v. 
Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, the veteran 
was provided with additional VCAA notice through the 
September 2006 VCAA letter and his claims were readjudicated 
in the August 2007 SSOC, after he was provided with the 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VA notice.  Thus, any VCAA 
notice deficiency has been rectified, and there is no 
prejudice to the veteran in proceeding to consider his claims 
on the merits.  Indeed, the veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

With respect to the remaining issues, the Board finds that 
reasonable efforts have been made to assist the veteran in 
obtaining evidence necessary to substantiate his claims, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating them.  In particular, 
the RO has obtained the veteran's service medical records and 
reports of VA and private outpatient treatment.  
Additionally, the veteran was provided with VA examinations 
in December 2005.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claims.  As noted in the Introduction, he 
testified before the undersigned in June 2008.

Accordingly, the Board will proceed to a decision as to five 
of the issues on appeal.

1.  Entitlement to an increased disability rating for 
service-connected right shoulder strain, currently evaluated 
10 percent disabling.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

The veteran's service-connected right shoulder disability, 
diagnosed as right shoulder strain, is currently rated by 
analogy to Diagnostic Code 5019 [Bursitis] (2007).  See 38 
C.F.R. § 4.20 (2007) [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous].

Under Diagnostic Code 5019, bursitis will be rated on 
limitation of motion of the affected part.

Under Diagnostic Code 5201, limitation of motion to shoulder 
level in the major or minor extremity warrants a 20 percent 
evaluation.  Limitation of motion to midway between the side 
and shoulder level warrants a 30 percent evaluation in the 
major extremity.  Limitation of motion to 25 degrees from the 
side warrants a 40 percent evaluation for the major 
extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2007).

The Board observes that the veteran's right upper extremity 
is his major extremity.  See the June 2008 hearing 
transcript, page 7; see 38 C.F.R. § 4.69 (2007) [a 
distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes, and only one 
extremity is to be considered major].

Normal range of motion for the shoulder is defined as 
follows: forward elevation (flexion) to 180 degrees; 
abduction to 180 degrees; internal rotation to 90 degrees; 
and external rotation to 90 degrees.  See 38 C.F.R. § 4.71, 
Plate I (2007).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2007).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2007).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2007).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).



Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The RO has rated the veteran's right shoulder disability as 
10 percent disabling by analogy to Diagnostic Code 5019 
[bursitis].  Diagnostic Code 5019 requires that the 
disability be rated based on limitation of motion of the 
affected part. In this case, the veteran's service-connected 
right shoulder disability results in a limited range of 
motion of his right arm.  See the December 2005 VA 
examination report.  
The symptomatology attributed to the veteran's diagnosed 
shoulder disability corresponds precisely with the currently 
assigned Diagnostic Code 5201.  

The veteran and his representative have not suggested that 
another diagnostic code would be more appropriate.

Therefore, the Board will evaluate the veteran's service-
connected right shoulder disability under Diagnostic Codes 
5003, 5019 and 5201.  

Analysis

Schedular rating

As was noted in the law and regulations section above, a 20 
percent disability rating is warranted under Diagnostic Code 
5201 if the veteran's disability prevents him from movement 
beyond the shoulder level.  In this case, the evidence of 
record, specifically the December 2005 VA examination report, 
clearly shows that the veteran has right arm elevation and 
abduction to 135 and 110 degrees respectively, well beyond 
shoulder level, which is 90 degrees.  See 38 C.F.R. § 4.71. 
Table I (2007).  Additional range of motion testing by C.K., 
PA, in April 2007 was completely normal, and the veteran 
demonstrated his ability to achieve shoulder-level motion 
during his personal hearing.  See the June 2008 hearing 
transcript, page 7.  This corresponds to a noncompensable 
rating under Diagnostic Code 5201, [see also 38 C.F.R. § 
4.31], and does not approximate the level of disability 
required for the assignment of a 20 percent rating.  

Moreover, despite a few complaints of right shoulder pain 
over the years, the remainder of the evidence is negative for 
any further right shoulder treatment since December 2005, 
though the veteran sought treatment on numerous occasions for 
other ailments.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact, i.e., the lack of evidence is itself 
evidence]; see also 38 U.S.C.A. § 5107(a) [it is the 
claimant's responsibility to support a claim for VA 
benefits]. 

In the rating decision on appeal, the RO assigned a 10 
percent disability rating on the basis of painful and limited 
motion of the shoulder.  The Board has no reason to disagree 
with that assessment.

In short, for reasons stated above, the Board concludes that 
a higher disability rating is not warranted based on the 
evidence of record. 

DeLuca considerations

In evaluating the veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2007).  See DeLuca, supra.  
There is no support in the objective medical evidence of 
record for an increased rating based on evidence of 
functional loss.  As detailed above, the currently assigned 
10 percent accounts for the veteran's complaints of right 
shoulder pain.  Indeed, such was the sole reason for the RO's 
assignment of a 10 percent rating, since the requisite 
limitation of motion is not present.  

Moreover, neither the December 2005 VA examiner or C.K. 
indicated additional functional loss due to the veteran's 
service-connected right shoulder disability.  As was alluded 
to above, the veteran has not sought treatment recently for 
his service-connected right shoulder disability.  In the 
absence of objective evidence of weakness, fatigability, 
incoordination and the like, there is no basis on which to 
assign a higher level of disability based on 38 C.F.R. 
§§ 4.40 and 4.45. 

Fenderson considerations 

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
right shoulder strain has not changed appreciably since the 
veteran filed his claim.  There appears to have been no 
medical findings and no other evidence which would allow for 
the assignment of an increased disability rating at any time 
during the period of time here under consideration.  
The veteran has not contended otherwise.

Based on the record, the Board finds that a 10 percent 
disability rating was properly assigned for the entire period 
from the date of service connection, May 6, 2005.  Staged 
ratings are not appropriate.

In the interest of economy, the Board will address the matter 
of the veteran's potential entitlement to extraschedular 
ratings in a common discussion below.



2.  Entitlement to an increased disability rating for 
service-connected right ankle strain, currently evaluated 10 
percent disabling.

Relevant law and regulations

The law and regulations pertinent to disability ratings in 
general and rating musculoskeletal disabilities are detailed 
above and need not be repeated.

Assignment of diagnostic code

The RO has rated the veteran's right ankle disability as 10 
percent disabling by analogy to Diagnostic Code 5271 [ankle, 
limited motion of].  Diagnostic Code 5271 clearly applies to 
the veteran's right ankle disability.  The veteran has 
suggested no other diagnostic code, and the Board cannot 
identify a diagnostic code that would be more appropriate to 
the veteran's diagnosed right ankle strain and his claimed 
symptoms.  

Therefore, the Board will evaluate the veteran's service-
connected right ankle disability under Diagnostic Code 5271.  

Specific rating criteria

Under Diagnostic Code 5271 [ankle, limited motion], marked 
limitation of motion in the ankle warrants a 20 percent 
disability rating, and moderate limitation of motion in the 
ankle warrants a 10 percent disability rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2007).

The Board observes that the words "moderate" and "marked" 
are not defined in the VA Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  See 38 C.F.R. § 4.6 (2007).  The Board observes 
in passing that "moderate" is defined as "of average or 
medium quality, amount, scope, range, etc."  Webster's New 
World Dictionary, Third College Edition (1988) 871.  
"Marked" is defined as "noticeable; obvious; appreciable; 
distinct; conspicuous." Id. at 828.   

There is no X-ray evidence of arthritis in the veteran's 
right ankle.  Even if there were such evidence, Diagnostic 
Code 5271 would be applied to achieve a disability rating 
higher than 10 percent based on limitation of motion.

Analysis

Schedular rating

To warrant a 20 percent rating for a right ankle disability, 
the medical evidence must demonstrate marked limitation of 
motion of the right ankle.

The report of the veteran's December 2005 VA examination 
shows the veteran could dorsiflex 20 out of a normal 20 
degrees and plantar flex 30 out of a normal 45 degrees.  See 
38 C.F.R. § 4.71, Plate II (2007).  The objective medical 
evidence thus indicates that the veteran is able to attain 
100 percent dorsiflexion and approximately 75 percent of 
plantar flexion.  Accordingly, while the medical evidence 
indicates some loss of range of motion, such is best 
characterized as "moderate" instead of "marked," as the 
veteran retains a substantial portion (over three quarters) 
of the full range of right ankle motion.  

In addition, the objective medical evidence does not indicate 
that the veteran walks with a limp or requires the use of an 
assistive device such as a cane or a brace for the left 
ankle, which arguably would constitute "marked" (i.e. 
noticeable) disability.  The veteran reported use of a cane 
for right ankle problems to the December 2005 VA examiner 
"50 percent of the time."  However, he specifically denied 
use of an assistive device in a July 2006 VA outpatient 
record; he did not present with a cane at that time or during 
a subsequent musculoskeletal evaluation by C.K. in April 
2007.  Nor does the remainder of the evidence demonstrate use 
of a cane to assist with ambulation, a gait problem or 
abnormal weight-bearing patterns due to right ankle problems.  
See Forshey, supra.  

Significantly, in the Board's estimation, although the 
veteran has sought VA medical treatment on numerous occasions 
for various problems in recent years, only one of these 
records, in April 2006, involved a complaint of right ankle 
pain. 

In short, the veteran's service-connected right ankle 
disability is manifested by complaints of pain, weakness and 
stiffness, with objective clinical findings indicating only 
some limitation of motion.  This equates to moderate, rather 
than marked, disability.

Accordingly, a disability rating in excess of the currently 
assigned 10 percent is not warranted for the veteran's 
service-connected right ankle disability.

DeLuca considerations

In evaluating the veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2007).  See DeLuca, supra.  

There is no support in the objective medical evidence of 
record for an increased rating based on evidence of 
functional loss.  The December 2005 VA examiner did not 
indicate additional functional loss due to the veteran's 
service-connected right ankle disability.  As was alluded to 
above, the veteran has not sought treatment recently for his 
service-connected right ankle disability.  In the absence of 
objective evidence of weakness, fatigability, incoordination 
and the like, there is no basis on which to assign a higher 
level of disability based on 38 C.F.R. §§ 4.40 and 4.45. 

Fenderson considerations

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
right ankle disability has not changed appreciably since the 
veteran filed his claim.  The Board finds that a 10 percent 
disability rating was properly assigned for the entire period 
from the date of service connection, May 6, 2005.  Staged 
ratings are not appropriate.

3.  Entitlement to an increased disability rating for 
service-connected left knee disability, currently evaluated 
10 percent disabling.

Relevant law and regulations

Assignment of diagnostic code

The RO has rated the veteran's left knee disability as 10 
percent disabling by analogy to Diagnostic Code 5260 [leg, 
limitation of flexion of].  

Diagnostic Code 5260 clearly applies to the veteran's left 
knee disability.  Diagnostic Code 5261 [leg, limitation of 
extension of] is not for application, however, since 
limitation of extension has not been demonstrated in the 
evidence.  

The Board cannot identify a diagnostic code that would be 
more appropriate to the veteran's diagnosed left knee strain 
and his claimed symptoms.  The record contains no objective 
medical evidence of subluxation or instability in either 
knee.  A VA physician recommended a brace and cane for knee 
problems in July 2006; however, there is no indication that 
the veteran has since utilized an assistive device.  Indeed, 
the veteran did not mention necessity of a knee brace during 
his April 2007 consultation with C.K., and physical 
examination at that time was negative for left knee laxity.  
That finding is supported by the December 2005 VA examination 
report, which demonstrates normal results during ligament 
testing.  Accordingly, utilization of Diagnostic Code 5257 is 
inappropriate in the instant case.

The veteran's current complaints consist of painful and 
limited flexion, which is contemplated in Diagnostic Code 
5260.  The Board notes there is current evidence of 
arthritis.  Under Diagnostic Code 5003 [arthritis, 
degenerative], the service-connected left knee disorder would 
still be rated based on limitation of motion under Diagnostic 
Codes 5260.  

Therefore, the Board will evaluate the veteran's service-
connected left knee disability under Diagnostic Code 5260, 
with additional consideration of Diagnostic Code 5003.  

Specific rating criteria

Under Diagnostic Code 5260, limitation of leg flexion is 
rated as follows: 
 
30%	flexion limited to 15 degrees

20%	flexion limited to 30 degrees

10%	flexion limited to 45 degrees

0%	flexion limited to 60 degrees.

See also 38 C.F.R. § 4.71, Plate II (2007), which reflects 
that normal flexion and extension of a knee is from 0 to 140 
degrees.  

Under Diagnostic Code 5003 [arthritis], arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2007).  When limitation of motion of a specific joint is 
noncompensable under the appropriate diagnostic code, a 10 
percent rating may still be assigned based on x-ray evidence 
of arthritis.   See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2007).

Analysis

Schedular rating

As detailed above, normal range of motion for the knee is 
defined as follows: flexion to 140 degrees and extension to 
0 degrees.  See 38 C.F.R. § 4.71, Plate II (2007).  

An April 2005 VA outpatient records demonstrate full left 
knee flexion, and the December 2005 VA examination 
demonstrates the veteran was able to achieve flexion to 110 
degrees and extension to 0 degrees in the left knee.  Such 
minimal limitation of knee motion hardly justifies the 
veteran's current 10 percent ratings, let alone allows for an 
increased disability rating under Diagnostic Codes 5260. 
There is, however, x-ray evidence of arthritis.  A 10 percent 
disability rating may therefore be assigned under Diagnostic 
Code 5003.  

Accordingly, a disability rating in excess of 10 percent for 
the service-connected left knee strain is not warranted in 
the instant case.

DeLuca considerations

In evaluating the veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2007).  See DeLuca, supra.  

There is no support in the objective medical evidence of 
record for an increased rating based on evidence of 
functional loss.  Neither the December 2005 VA examiner or 
C.K. indicated additional functional loss due to the 
veteran's service-connected left knee disability.  The 
veteran has pointed to no such evidence.  In the absence of 
objective evidence of weakness, fatigability, incoordination 
and the like, there is no basis on which to assign a higher 
level of disability based on 38 C.F.R. §§ 4.40 and 4.45.

Fenderson considerations

In the instant case, the RO assigned a 10 percent disability 
rating for the service-connected left knee strain effective 
April 18, 2007.  Therefore, the RO has already assigned 
staged ratings in the instant case: zero percent from the 
date of service connection, May 6, 2005; and 10 percent from 
April 18, 2007.  

X-rays completed in conjunction with an April 2005 VA 
outpatient visit provide evidence of left knee arthritis, 
which allows for a 10 percent rating under Diagnostic Code 
5003 the date of service connection, May 6, 2005.

Therefore, after having carefully considered the matter, and 
for reasons stated above, the Board finds that the 10 percent 
disability rating for service-connected left knee strain 
should be made effective as of the date of service 
connection, May 6, 2005, as arthritis in the left knee was 
established as of that date.

Extraschedular rating consideration

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected right 
shoulder, right ankle and/or left knee disabilities result in 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b) 
(2007) [extraschedular rating criteria].  Indeed, the veteran 
stated during the December 2005 VA examination that his right 
shoulder, right ankle and left knee problems did not 
interfere with his ability to work when he was employed.  

The veteran has since raised a claim of entitlement to TDIU; 
however, he has not indicated that his claimed 
unemployability is due to any of these three service-
connected disabilities.  He has not contended, including 
during his June 2008 hearing, that his service-connected 
musculoskeletal disabilities warranted extraschedular 
consideration based on a marked interference with employment 
or frequent hospitalization.  Accordingly, in the absence of 
the matter being raised by the veteran or adjudicated by the 
RO, the Board will not address the veteran's entitlement to 
an extraschedular rating.  See Floyd v. Brown, 9 Vet. App. 
88, 95 (1996) [the Board cannot make a determination as to an 
extraschedular evaluation in the first instance]; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claims of entitlement to increased 
ratings for his service-connected right shoulder, right ankle 
and left knee disabilities.  The benefits sought on appeal 
are accordingly denied.  

4.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim of entitlement to service 
connection for a low back disorder.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2007).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in May 2005, the claim will be adjudicated by 
applying the revised section 3.156, which is set out in the 
paragraph immediately following.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran's prior claim of entitlement to service 
connection was denied in February 1980 in essence because the 
record at that time did not include evidence of an in-service 
disease or injury [i.e., Hickson element (2)].  The decision 
stated: "Record from 3-18-77 showed complaint of low back 
pain times two years and upper respiratory infection 
symptoms.  Examination was within normal limits and back had 
full range of motion and essentially normal examination."  
Hickson element (3), medical nexus, was also lacking.

The February 1980 RO decision was not appealed and therefore 
is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2007).  As explained above, the veteran's claim for 
service connection for a low back disorder may only be 
reopened if he submits new and material evidence.  See 38 
U.S.C.A. § 5108; see also Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  Therefore, the Board's inquiry will 
be directed to the question of whether any additionally 
submitted (i.e. after February 1980) evidence bears directly 
and substantially upon the specific matters under 
consideration, namely whether there is evidence of an in-
service back injury or disease.

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that new and 
material evidence sufficient to reopen the claim of 
entitlement to service connection for a low back disorder has 
not been submitted.

The evidence added to the veteran's claims folder since that 
time consists of VA and private outpatient treatment records, 
the veteran's written statements and the hearing transcript.  
[A December 2005 VA compensation and pension examination 
report is also in the claims folder; however, this record 
concerns unrelated medical problems and accordingly is not 
material to the veteran's back claim.]  

The VA medical records and private records from C.K., PA-C, 
and D.P, M.D., document ongoing medical treatment.  These 
records do not indicate whether the veteran's current back 
problems are a result of an in-service disease or injury.  
As such, these medical records are not new and material.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994) [medical evidence that merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence].

With respect to the veteran's own statements and testimony to 
the effect that his current low back problems are related to 
his military service, such evidence is cumulative and 
redundant of statements made prior to the February 1980 
decision and accordingly is not new.  See Reid v. Derwinski, 
2 Vet. App. 312, 315 (1992).  
Moreover, lay persons without medical training are not 
competent to opine on medical matters such as nexus opinions.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that laypersons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108." 

In short, the additionally added evidence does not serve to 
establish, or even suggest, that the veteran's low back 
problems are medically related to his military service.  The 
evidence submitted subsequent to the February 1980 denial of 
the veteran's claim is therefore cumulative and redundant of 
the evidence of record at that time, and it therefore does 
not raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2007).  

Accordingly, new and material evidence has not been 
submitted, and the claim for entitlement to service 
connection for a low back disorder is not reopened.  
The benefit sought on appeal remains denied.

5.  Entitlement to service connection for bilateral hearing 
loss.

Relevant law and regulations

The law and regulations pertinent to service connection in 
general are detailed above and need not be repeated.

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2007).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Analysis

With respect to Hickson element (1), the December 2005 VA 
audiogram shows that the veteran does not meet the criteria 
for hearing loss pursuant to 38 C.F.R. § 3.385, as there is 
no indication that auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; that auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  There 
is no evidence of record to the contrary.  

In the absence of any currently diagnosed bilateral hearing 
loss disability pursuant to 38 C.F.R. § 3.385, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  Accordingly, Hickson 
element (1) has not been met, and the claim for bilateral 
hearing loss fails on this basis.  

With respect to Hickson element (2), in-service disease and 
injury, there is evidence left ear hearing loss during the 
veteran's July 1977 separation examination, as left ear 
auditory threshold at 500 and 1000 Hertz were 40 decibels.  
Additionally, the veteran's DD 214 form confirms that his MOS 
was cannon crewman, which indicates that he was likely to 
have been exposed to noise in service.  For the purposes of 
this decision, the Board will assume that the veteran 
experienced hazardous noise exposure during service.  This is 
sufficient to satisfy Hickson element (2), in-service 
incurrence of injury.

The Board also notes in passing that, while hearing loss was 
evidenced in the left ear at the time of separation from 
service, it was not to a compensable degree to allow for 
presumptive service connection.  See 38 C.F.R. 
§ 3.307(a)(3)(2007); see also 38 C.F.R. §§ 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (2007).

With respect to Hickson element (3), medical nexus, the 
claim, the December 2005 VA examiner opined that the 
veteran's hearing problems are related to acoustic trauma 
during military service.  Hickson element (3) is also 
satisfied.

As emphasized above, before service connection may be awarded 
there must be evidence of a hearing loss under 38 C.F.R. 
§ 3.385.  The sole post-service audiological testing report 
does not indicate the presence of a hearing loss disability 
pursuant to 38 C.F.R. § 3.385.  The veteran has been accorded 
ample opportunity to furnish medical and other evidence in 
support of his claim for hearing loss; he has not done so.  
See 38 U.S.C.A. § 5107(1) (West 2002) [it is a claimant's 
responsibility to support a claim of entitlement to VA 
benefits].

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to an increased rating for right shoulder strain 
is denied.

Entitlement to an increased rating for right ankle strain is 
denied.

Entitlement to an increased rating for left knee disability 
is denied.

The request to reopen the previously denied claim of 
entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for hearing loss is denied.


REMAND

6.  Entitlement to service connection for a skin disorder.

7.  Entitlement to service connection for allergies.

The veteran contends that his current skin disorder, which 
develops as an allergic rash, originated in service.  

The veteran presented for a VA examination in December 2005, 
at which time the examiner opined that the veteran's current 
eczema was not related to military service because, based on 
the veteran's report, it was incurred 15 to 20 years after 
his separation from service.  However, the veteran's service 
medical records in fact document complaints of itching skin 
in April 1977 and a rash on the upper torso, neck, shoulder 
and groin in September 1977.  His July 1971 separation 
examination also notes a "psoriasis-like scaling rash" on 
the skin.

As for the allergy claim, the veteran seeks service 
connection for an allergic reaction in the skin.  See the 
June 2008 hearing transcript, pages 16-17.   It is unclear 
whether this is a disability which is separate and distinct 
from the skin disorder.

This case presents certain medical questions which cannot be 
answered by the Board.  These questions must be addressed by 
an appropriately qualified medical professional.  See Colvin 
v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  A medical opinion is therefore 
necessary.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
see also 38 C.F.R. § 3.159(c)(4) (2007) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should arrange for the 
veteran to be examiner by a 
physician.  After examination of 
the veteran, review of the file and 
review of any diagnostic testing 
deemed to be necessary, the 
examiner should  provide an 
opinion, with supporting rationale, 
as to whether the veteran's skin 
disorder is as likely as not 
related to his military service, to 
include notations of a psoriasis-
like rash therein.  The examiner 
should also indicate whether the 
skin condition is separate and 
distinct from any allergic reaction 
and if so, what the manifestations 
of the allergic reaction are.  
Finally, the examiner should opine 
as to whether the skin condition 
and/or allergic reaction constitute 
a congenital or developmental 
disorder and if so whether such was 
aggravated beyond its natural 
progress due to the veteran's 
military service. A report should 
be prepared and associated with the 
veteran's VA claims folder.

2.  After undertaking any 
additional development deemed by it 
to be appropriate, VBA should 
readjudicate the veteran's claims 
of entitlement to service 
connection for a skin disorder and 
allergies.  If the benefits sought 
on appeal remain denied, the 
veteran and his representative 
should be provided a SSOC and given 
an appropriate opportunity to 
respond.  Thereafter, the case 
should be returned to the Board for 
further consideration, if otherwise 
in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


